—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered September 9, 1998, convicting him of operating a motor vehicle while under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly imposed a greater sentence than what had been promised is not preserved for appellate review, as he neither objected to the sentence on that ground nor moved to vacate his plea (see, People v Wilson, 257 AD2d 674; People v Gayle, 224 AD2d 710). In addition, since the defendant has been released from incarceration, rendering his claim largely academic, we decline to review it in the exercise of our interest of justice jurisdiction. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.